      Case 1:20-mc-00315-VEC Document 13 Filed 10/08/20 Page 1 of 1
                                                      USDC SDNY
                                                      DOCUMENT
                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                          DOC #:
SOUTHERN DISTRICT OF NEW YORK                         DATE FILED: 10/8/2020
 -------------------------------------------------------------- X
 IN RE APPLICATION OF CBRE GLOBAL                               :
 INVESTORS (NL) B.V., CBRE DRET                                 :
 CUSTODIAN I B.V., CBRE DHC MAASTRICHT                          :            20-MC-315 (VEC)
 (GROTE STAAT V) B.V., AND CBRE DHC DEN                         :
 HAAG (GROTE MARKSTRAAT V) B.V.;                                :                 ORDER
                                                                :
                                     Petitioners,               :
                                                                :
 For an Order Granting Leave to Issue Subpoenas                 :
 for Discovery in Aid of Foreign Proceedings                    :
 Pursuant to 28 U.S.C. § 1782.                                  :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on September 11, 2020, the Court granted Petitioners’ motion seeking leave

to issue subpoenas for discovery in aid of foreign proceedings pursuant to 28 U.S.C. § 1782

(Dkt. 8);

        WHEREAS on October 6, 2020, HBC US Holdings LLC and David Schwartz

(“Respondents”) filed a letter informing the Court that Respondents intend to move to vacate and

quash the subpoenas and proposing a briefing schedule (Dkt. 11); and

        WHEREAS on October 7, 2020, Petitioners filed a letter opposing Respondents’

proposed briefing schedule and suggesting an alternative briefing schedule (Dkt. 12);

        IT IS HEREBY ORDERED THAT the parties must appear for a teleconference before

the Court on October 9, 2020, at 12:00 p.m. The parties may dial-in to the proceeding using

(888) 363-4749 // Access code: 3121171# // Security code: 0315#.


SO ORDERED.
                                                                    ________________________
Date: October 8, 2020                                                  VALERIE CAPRONI
      New York, New York                                             United States District Judge
